Howell, J.
In July 1868, the plaintiff instituted suit by attachment against the old Southern Pacific Eailroad Company, and caused certain property to be attached and taken into the possession of the defendant herein, who was then sheriff of Caddo parish. In February 1871, judgment was rendered in said suit in favor of the plaintiff with privilege upon iihe property attached,' on which execution issued and demand was made by the present sheriff on the defendant for delivery of said property, and upon his failure to comply, this suit was instituted to recover the amount of the judgment and costs in the first suit.
*630The defendant pleaded the prescription of one, two and three years, and answered, besides the general denial, that the property attached in the said suit of the plaintiff had been long before attached.in those suits against the same company, and the plaintiffs therein have a preference over this plaintiff for an amount largely exceeding the value of the property; that said property is not worth over two hundred dollars; that it was, when attached, put in the charge of competent and trustworthy keepers, in whose hands it remained until defendant went out of office in April 1869, when he turned over all the papers, writs, etc., of his office to his successor, and he has since had no control of the said property and is not responsible therefor, but if held responsible he claims the keepers’ fees.
Prom a judgment in favor of defendant plaintiff has appealed.
We think, under the circumstances of this case, the court a qua did not err. When the defendant turned over all the papers, writs, etc., of his office, including the receipts of the keepers of this property, to his successor, without objection, while the attachment suits were pending, and long before this and the other plaintiffs had obtained judgment, the successor, the in-coming sheriff, accepted the keepers of said property and made them his own, and hence the defendant, the outgoing sheriff, was released from responsibility for its safe keeping.
Judgment affirmed.
Rehearing refused.